Case 2:20-cv-02062-PKH Document 2 Filed 04/21/20 Page 1 of 10 PagelD #: 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FORT SMITH DIVISION

WILLIAM FINGERHUT, Individually and PLAINTIFF
on Behalf of All Others Similarly Situated

Vs. No. 2:20-cv-2062-PKH
EBSCO INDUSTRIES, INC. DEFENDANT
ORIGINAL COMPLAINT—COLLECTIVE ACTION

COMES NOW Plaintiff William Fingerhut (“Plaintiff’), individually and on
behalf of all others similarly situated, by and through his attorneys April Rnéaume
and Josh Sanford of the Sanford Law Firm, PLLC, and for his Original
Complaint—Collective Action against Ebsco Industries, Inc. (“Defendant”), he
does hereby state and allege as follows:

|. JURISDICTION AND VENUE

1. Plaintiff, individually and on behalf of all others similarly situated,
brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.
(“FLSA”), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et
seq. (“AMWA”), for declaratory judgment, monetary damages, liquidated
damages, interest, and costs, including reasonable attorneys’ fees as a result of
Defendant's failure to pay Plaintiff and others similarly situated a proper overtime

compensation for all hours that Plaintiff and all others similarly situated worked.

Page 1 of 10
William Fingerhut, et al. v. EBSCO Industries, Inc.
U.S.D.C. (W.D. Ark.) Case No. 2:20-cv-2062-PKH
Original Complaint—Collective Action
Case 2:20-cv-02062-PKH Document 2 Filed 04/21/20 Page 2 of 10 PagelD #: 3

2 The United States District Court for the Western District of
Arkansas has subject matter jurisdiction over this suit under the provisions of 28
U.S.C. § 1331 because this suit raises federal questions under the FLSA.

3. Plaintiffs claims under the AMWA form part of the same case or
controversy and arise out of the same facts as the FLSA claims alleged in this
complaint. Therefore, this Court has supplemental jurisdiction over Plaintiff's
AMVWA claims pursuant to 28 U.S.C. § 1367(a).

4. Defendant conducts business within the State of Arkansas,
operating and managing a manufacturing plant in Sebastian County.

5. Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)
and (c)(2), because the State of Arkansas has personal jurisdiction over
Defendant, and Defendant therefore “resides” in Arkansas.

6. Plaintiff was employed by Defendant at its factory located in the
Fort Smith Division of the Western District of Arkansas.

Ts The acts alleged in this Complaint had their principal effect within
the Fort Smith Division of the Western District of Arkansas, and venue is proper

in this Court pursuant to 28 U.S.C. § 1391.

ll. THE PARTIES
8. Plaintiff is a citizen of the United States and a resident and
domiciliary of the State of Arkansas.
9. Defendant is a foreign, for-profit corporation, registered to do

business in Arkansas.

10. Defendant does business as PRADCO Outdoor Brands.

Page 2 of 10
William Fingerhut, et al. v. EBSCO Industries, Inc.
U.S.D.C. (W.D. Ark.) Case No. 2:20-cv-2062-PKH
Original Complaint—Collective Action
Case 2:20-cv-02062-PKH Document 2 Filed 04/21/20 Page 3 of 10 PagelD #: 4

11. | Defendant's registered address for service is Corporation Service
Company, 300 Spring Building, Suite 900, 300 South Spring Street, Little Rock,
Arkansas 72201.

12. Defendant maintains websites at https://www.ebscoind.com/ and
https://www.pradcooutdoorbrands.com/.

lil. FACTUAL ALLEGATIONS

13. Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully incorporated in this section.

14. At all relevant times herein, Defendant was an “employer” of
Plaintiff and similarly situated employees within the meaning of the FLSA.

15. Defendant has at least two (2) employees that handle, sell, or
otherwise work on goods or materials that have been moved in or produced for
commerce.

16. Defendant’s annual gross volume of sales made or business done
was not less than $500,000.00 (exclusive of excise taxes at the retail level that
are separately stated) during each of the preceding three calendar years.

17. Plaintiff was employed by Defendant as an hourly-paid employee
from May of 2015 to April of 2017, and as a salaried employee from April of 2017
until May of 2019.

18. At all times material herein, Plaintiff and others similarly situated
have been entitled to the rights, protections and benefits provided by the FLSA.

19. During the period relevant to this lawsuit, Plaintiff worked as a

Supervisor and then as a Manager.

Page 3 of 10
William Fingerhut, et al. v. EBSCO Industries, Inc.
U.S.D.C. (W.D. Ark.) Case No. 2:20-cv-2062-PKH
Original Complaint—Collective Action
Case 2:20-cv-02062-PKH Document 2 Filed 04/21/20 Page 4 of 10 PagelD #: 5

20. At all relevant times herein, Defendant directly hired Supervisors
and Managers, paid them wages and benefits, controlled their work schedules,
duties, protocols, applications, assignments and employment conditions, and
kept at least some records regarding their employment.

21. At all times material herein, Plaintiff and those similarly situated
have been misclassified by Defendant as salaried employees and as exempt
from the overtime requirements of the FLSA, 29 U.S.C. § 207.

22. Plaintiff and similarly situated employees were responsible for
monitoring departments to make sure they were fully staffed and supplied,
monitoring production data and managing individuals.

23. Plaintiff and similarly situated employees regularly worked over
forty hours per week.

24. ‘Plaintiff and similarly situated employees did not hire or fire any
other employee.

25. Plaintiff and similarly situated employees were not asked to provide
input as to which employees should be hired or fired.

26. Plaintiff and similarly situated employees did not exercise
independent judgment as to matters of significance in carrying out their duties.

27. At all relevant times herein, Defendant has deprived Plaintiff and
similarly situated employees of regular wages and overtime compensation for all
of the hours worked over forty (40) per week.

28. Defendant knew or showed reckless disregard for whether its

actions violated the FLSA.

Page 4 of 10
William Fingerhut, et al. v. EBSCO Industries, Inc.
U.S.D.C. (W.D. Ark.) Case No. 2:20-cv-2062-PKH
Original Complaint—Collective Action
Case 2:20-cv-02062-PKH Document 2 Filed 04/21/20 Page 5 of 10 PagelD #: 6

IV. REPRESENTATIVE ACTION ALLEGATIONS

29. ‘Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully incorporated in this section.

30. ‘Plaintiff brings his claims for relief for violation of the FLSA as a
collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on
behalf of all persons who were, are, or will be employed by Defendant as
similarly situated salaried employees at any time within the applicable statute of
limitations period, who are entitled to payment of the following types of damages:

A. Overtime premiums for all hours worked in excess of forty per
week;

B. Liquidated damages; and

C. The costs of this action, including attorney’s fees.

31. Plaintiff proposes the following class under the FLSA:

All salaried Supervisors and Managers within the last three years.

32. In conformity with the requirements of FLSA Section 16(b), Plaintiff
has filed or will soon file written a Consent to Join this lawsuit.

33. The relevant time period dates back three years from the date on
which Plaintiffs Original Complaint—Collective Action was filed herein and
continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),
except as set forth herein below.

34. The proposed FLSA class members are similarly situated in that

they share these traits:

Page 5 of 10
William Fingerhut, et al. v. EBSCO Industries, Inc.
U.S.D.C. (W.D. Ark.) Case No. 2:20-cv-2062-PKH
Original Complaint—Collective Action
Case 2:20-cv-02062-PKH Document 2 Filed 04/21/20 Page 6 of 10 PagelD #: 7

A. They were classified by Defendant as exempt from the overtime
provision of the FLSA;

B. They were subject to Defendant’s common policy of not paying
proper overtime wages as required by the FLSA;

C. They worked more than 40 hours in at least one week; and

D. They had substantially similar job duties and pay provisions.

35. Plaintiff is unable to state the exact number of the class but
believes that there are at least five (5) other employees who worked as Process
Managers and were misclassified as salaried employees.

36. Defendant can readily identify the members of the Section 16(b)
class, which encompasses all salaried Supervisors and Managers.

37. The names and physical and mailing addresses of the FLSA
collective action plaintiffs are available from Defendant, and a Court-approved
Notice should be provided to the FLSA collective action plaintiffs via first class
mail and email to their last known physical and electronic mailing addresses as
soon as possible, together with other documents and information descriptive of
Plaintiffs FLSA claim.

V. FIRST CAUSE OF ACTION
(Individual Claim for Violation of the FLSA)

38. Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully incorporated in this section.
39. Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

Page 6 of 10
William Fingerhut, et al. v. EBSCO Industries, Inc.
U.S.D.C. (W.D. Ark.) Case No. 2:20-cv-2062-PKH
Original Complaint—Collective Action
Case 2:20-cv-02062-PKH Document 2 Filed 04/21/20 Page 7 of 10 PagelD #: 8

40. At all times relevant to this Complaint, Defendant has been
Plaintiffs “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

41. At all times relevant to this Complaint, Defendant has been, and
continues to be, an enterprise engaged in commerce within the meaning of the
FLSA, 29 U.S.C. § 203.

42. 29 U.S.C. §§ 206 and 207 require any enterprise engaged in
commerce to pay all employees a minimum wage for all hours worked up to forty
(40) in one week and to pay one and one-half times regular wages for all hours
worked over forty (40) hours in a week, unless an employee meets certain
exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

43. At all times relevant times to this Complaint, Defendant
misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

44. Despite the entitlement of Plaintiff to overtime payments under the
FLSA, Defendant failed to pay Plaintiff an overtime rate of one and one-half times
his regular rate of pay for all hours worked over forty (40) in each week.

45. Defendant's failure to pay Plaintiff all wages owed was willful.

46. By reason of the unlawful acts alleged herein, Defendant is liable to
Plaintiff for monetary damages, liquidated damages, and costs, including
reasonable attorneys’ fees, for all violations that occurred within the three (3)
years prior to the filing of this Complaint.

VI. SECOND CAUSE OF ACTION
(Collective Action Claim for Violation of the FLSA)

47. Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

Page 7 of 10
William Fingerhut, et al. v. EBSCO Industries, Inc.
U.S.D.C. (W.D. Ark.) Case No. 2:20-cv-2062-PKH
Original Complaint—Collective Action
Case 2:20-cv-02062-PKH Document 2 Filed 04/21/20 Page 8 of 10 PagelD #: 9

48. Plaintiff, individually and on behalf of all others similarly situated,
asserts this claim for damages and declaratory relief pursuant to the FLSA, 29
U.S.C. § 201, et seq.

49. Atall times relevant times to this Complaint, Defendant has been,
and continues to be, an “employer” of Plaintiff and all those similarly situated
within the meaning of the FLSA, 29 U.S.C. § 203.

50. At all times relevant to this Complaint, Defendant misclassified
Plaintiff and all others similarly situated as exempt from the overtime
requirements of the FLSA.

51. Despite the entitlement of Plaintiff and those similarly situated to
overtime payments under the FLSA, Defendant failed to pay Plaintiff and all
those similarly situated an overtime rate of one and one-half times their regular
rates of pay for all hours worked over forty (40) in each one-week period.

52. Defendant willfully failed to pay overtime wages to Plaintiff and to
others similarly situated.

53. By reason of the unlawful acts alleged herein, Defendant is liable to
Plaintiff and all those similarly situated for monetary damages, liquidated
damages, and costs, including reasonable attorneys’ fees, for all violations that
occurred within the three (3) years prior to the filing of this Complaint.

Vil. THIRD CAUSE OF ACTION
(Individual Claim for Violation of AMWA)

54. Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully incorporated in this section.
Page 8 of 10
William Fingerhut, et al. v. EBSCO Industries, Inc.

U.S.D.C. (W.D. Ark.) Case No. 2:20-cv-2062-PKH
Original Complaint—Collective Action
Case 2:20-cv-02062-PKH Document 2 Filed 04/21/20 Page 9 of 10 PagelD #: 10

55. ‘Plaintiff asserts this claim for damages and declaratory relief
pursuant to the AMWA, Ark. Code Ann. § 11-4-201, et seq.

56. At all times relevant to this Complaint, Defendant was Plaintiff's
“employer” within the meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

57. Sections 210 and 211 require employers to pay a minimum wage
for all hours worked up to forty in one week and to pay 1.5x regular wages for all
hours worked over forty hours in a week, unless an employee meets the
exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

58. At all times relevant to this Complaint, Defendant misclassified
Plaintiff as exempt from the overtime requirements of the AMWA.

59. Despite the entitlement of Plaintiff to overtime payments under the
AMWA, Defendant failed to pay Plaintiff an overtime rate of one and one-half
times his regular rate of pay for all hours worked over forty (40) in each week.

60. Defendant's failure to pay Plaintiff all wages owed was willful.

61. By reason of the unlawful acts alleged herein, Defendant is liable to
Plaintiff for monetary damages, liquidated damages, and costs, including
reasonable attorneys’ fees, for all violations that occurred within the 3 years prior
to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

Vill. PRAYER FOR RELIEF

WHEREFORE, premises. considered, Plaintiff William Fingerhut,

individually on behalf of all others similarly situated, respectfully prays as follows:
A. That Defendant be summoned to appear and answer this

Complaint;

Page 9 of 10
William Fingerhut, et al. v. EBSCO Industries, Inc.
U.S.D.C. (W.D. Ark.) Case No. 2:20-cv-2062-PKH
Original Complaint—Collective Action
Case 2:20-cv-02062-PKH Document 2 Filed 04/21/20 Page 10 of 10 PagelD #: 11

B. A declaratory judgment that Defendant’s practices alleged herein
violate the FLSA and the AMWA;

C. Judgment for damages for all unpaid overtime wage compensation
owed under the FLSA and the AMWA;

D. Judgment for liquidated damages pursuant to the FLSA and the
AMWA;

F. Certification of a collective action under Section 216 of the FLSA of

all individuals similarly situated, as further defined in any motion for the same:

F. For a reasonable attorney's fee, costs, and interest; and

G. Such other relief as this Court may deem just and proper.

Respectfully submitted,

WILLIAM FINGERHUT, Individually
and on Behalf of All Others
Similarly Situated, PLAINTIFF

SANFORD LAW FIRM, PLLC

ONE FINANCIAL CENTER

650 SOUTH SHACKLEFORD, SUITE 411
LITTLE ROCK, ARKANSAS 72211
TELEPHONE: (501) 221-0088

   

Ark. Bar No. 2015208
april@sanfordlawfirm.com

 

Jost Safar
k. Ba Essa

jo sanfordiawfirm.com

Page 10 of 10
William Fingerhut, et al. v. EBSCO Industries, Inc.
U.S.D.C. (W.D. Ark.) Case No. 2:20-cv-2062-PKH
Original Complaint—Collective Action
